Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 01/05/2022.
To note: Claims 1, 2 and 4-12 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, PARK et al. [US Patent Application Publication 2019/0165432 A1], fails to anticipate or render obvious the TIEDVD is measured as a time interval corresponding to a discharging voltage difference between a minimum and a maximum voltage thresholds, wherein at least the minimum voltage threshold is selected to minimize a root mean squared error (RMSE) value for a linear regression of RUL based on the TIEDVD determined for different values of the minimum voltage threshold, in combination with all other limitations in the claim(s) as defined by applicant.

classifying the test battery into a short RUL class or a long RUL class based on the probability value, wherein the short RUL class is associated with the probability value of the test battery less than a pre-determined classification threshold value, and wherein the long RUL class is associated with the probability value greater than the pre-determined classification threshold value; submitting the extracted features to a neural network trained to estimate the RUL of the test battery from a predetermined set of features indicative of a battery cycle of the test battery and a capacity of the test battery, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (US Patent Application Publication 2019/0176639 A1) discloses a system and method for providing a prognosis of the life-expectancy of a vehicle battery by predicting a state of degradation of the battery based on a rate of convergence of metrics derived from vehicle operating parameters;
Bickford et al. (US Patent Number 8,855,954 B1) discloses a system and method for prognosticating the remaining useful life of an in-service battery asset by classifying a present degradation path of the in-service battery asset;
Saha et al. (US Patent Number 8,332,342 B1) discloses a model-based prognostics for batteries which estimates useful life.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862